UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
     

{
}
[
ee Xx it i
John Doe, et al : yo : . a
oe FEB 1 2 2020" |
ae oes
Plaintiffs, oe ~ oa
-v- : 19 Civ. 8892 (AJN)
UNITED STATES IMMIGRATION : {BRAF TS PROTECTIVE ORDER Ag
AND CUSTOMS ENFORCEMENT, et al.,
Defendants. :
ce ee ee eee ee ee ee nc eee cn ne ee et ee ee xX

ALISON J. NATHAN, U.S.D.Jd.

The parties having agreed to the following terms, and the
Court having found that good cause exists for issuance of an
appropriately-tailored protective order governing the pre-trial
phase of this action, it is therefore hereby:

ORDERED that any person subject to this Order - including
without limitation the parties to this action, their
representatives, agents, experts and consultants, all third
parties providing discovery in this action, and all other
interested persons with actual or constructive notice of this
Order -- shall adhere to the following terms, upon pain of
contempt:

1. Pursuant to 5 U.S.C. § 552a(b) (11), this Order
authorizes Defendants to produce information that otherwise
would be prohibited from disclosure under the Privacy Act

without presenting Privacy Act objections to this Court for a

 
decision regarding disclosure. To the extent the Privacy Act
allows the disclosure of information pursuant to a court order,
this Order constitutes such a court order and authorizes the
disclosure of that information. However, nothing in this
paragraph shall require production of information that is
prohibited from disclosure (even with the entry of this Order)
by other applicable privileges, statutes including but not
Limited to 8 U.S.C. § 1367, regulations including but not
Limited to 8 C.F.R. §§ 208 and 214, and each of their subparts,
or other authorities. The terms of this Order shall govern the
safeguarding of such Protected Discovery Material (as defined
below) by all individuals referenced herein, and (1) any
information copied or extracted from Protected Discovery
Material; (2) all copies, excerpts, summaries, or compilations
of Protected Discovery Material; and (3) any testimony,
conversations, or presentations by parties or their counsel that
reveal Protected Discovery Material.

2. Any person subject to this Order who receives from any
other person any "Discovery Material" (i.e., information of any
kind provided in the course of discovery in this action) that is
designated as "Protected" pursuant to the terms of this Order
shall not disclose such Protected Discovery Material to anyone

else except as expressly permitted hereunder.

 
3.

The person producing any given Discovery Material may

designate as Protected only such portion of such material as

consists of:

4,

a, previously nondisclosed financial information

(including without limitation profitability reports or
estimates, percentage fees, design fees, royalty
rates, minimum guarantee payments, sales reports and

sale margins);

. previously nondisclosed material relating to ownership

or control of any non-public company;

. previously nondisclosed business plans, product

development information, or marketing plans;

_ information exempted from disclosure under the Privacy

Act, 5 U.S.C. § 552a, et. seq., or covered by Federal

Rule of Civil Procedure 5.2;

. any information of a personal or intimate nature

regarding any individual; or

. any other category of information hereinafter given

protected status by the Court.

With respect to the Protected portion of any Discovery

Material other than deposition transcripts and exhibits, the

producing person or that person's counsel may designate such

portion as "Protected" by stamping or otherwise clearly marking

as "Protected" the protected portion in a manner that will not

 
interfere with legibility or audibility, and by also producing
for future public use another copy of said Discovery Material
with the Protected Information redacted. With respect to
deposition transcripts and exhibits, a producing person or that
person's counsel may indicate on the record that a question
calls for Protected information, in which case the transcript of
the designated testimony shall be bound in a separate volume and
marked "Protected Information Governed by Protective Order" by
the reporter.

5, If at any time prior to the trial of this action, a
producing person realizes that some portion[s] of Discovery
Material that that person previously produced without limitation
should be designated as Protected, he may so designate by so
apprising all parties in writing, and such designated portion[s]
of the Discovery Material will thereafter be treated as
Protected under the terms of this Order.

6. No person subject to this Order other than the
producing person shall disclose any of the Discovery Material
designated by the producing person as Protected to any other
person whomsoever, except to:

a. the parties to this action;
b. counsel retained specifically for this action,
including any paralegal, clerical and other assistant

employed by such counsel and assigned to this matter;

 
7.

c.as to any document, its author, its addressee, and any

other person indicated on the face of the document as

having received a copy;

. any witness who counsel for a party in good faith

believes may be called to testify at trial or
deposition in this action, provided such person has
first executed a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto;

. any person retained by a party to serve as an expert

witness or otherwise provide specialized advice to
counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement

in the form annexed as an Exhibit hereto;

. stenographers engaged to transcribe depositions

conducted in this action; and

_the Court and its support personnel.

Prior to any disclosure of any Protected Discovery

Material to any person referred to in subparagraphs 6(d) or 6(e)

above, such person shall be provided by counsel with a copy of

this Protective Order and shall sign a Non-Disclosure Agreement

in the form annexed as an Exhibit hereto stating that that

person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement,

hold it in escrow, and produce it to opposing counsel either

 
prior to such person being permitted to testify (at deposition
or trial) or at the conclusion of the case, whichever comes
first.

8. All Protected Discovery Material filed with the Court,
and all portions of pleadings, motions or other papers filed
with the Court that disclose such Protected Discovery Material,
shall be filed under seal with the Clerk of the Court and kept
under seal until further order of the Court. The parties will
use their best efforts to minimize such sealing. In any event,
any party filing a motion or any other papers with the Court
under seal shall also publicly file a redacted copy of the same,
via the Court’s Electronic Case Filing system, that redacts only
the Protected Discovery Material itself, and not text that in no
material way reveals the Protected Discovery Material.

9. Any party who objects to any designation of Discovery
Material as “Protected” shall serve upon counsel for the
designating person a written notice stating with particularity
the grounds of the objection. The parties shall then meet and
confer in an effort to resolve the dispute. If this process is
unsuccessful, the parties may proceed to raise the matter with
the Court pursuant to Rule 2.C of the Court’s Individual
Practices in Civil Cases.

10. All persons are hereby placed on notice that the Court

is unlikely to seal or otherwise afford protected treatment to

 
any Discovery Material introduced in evidence at trial, even if
such material has previously been sealed or designated as
Protected. The Court also retains unfettered discretion whether
or not to afford protected treatment to any Protected Document
or information contained in any Protected Document submitted to
the Court in connection with any motion, application, or
proceeding that may result in an order and/or decision by the
Court.

11. Each person who has access to Discovery Material that
has been designated as Protected shall take all due precautions
to prevent the unauthorized or inadvertent disclosure of such
material.

12. If, in connection with this litigation, a party
inadvertently discloses information subject to a claim of
attorney-client privilege or attorney work product protection
("Inadvertently Disclosed Information"), such disclosure shall
not constitute or be deemed a waiver or forfeiture of any claim
of privilege or work product protection with respect to the
Inadvertently Disclosed Information and its subject matter.

13. If a disclosing party makes a claim of inadvertent
disclosure, the receiving party shall, within five business
days, return or destroy all copies of the Inadvertently
Disclosed Information, and provide a certification of counsel

that all such information has been returned or destroyed.

 
14. Within five business days of the notification that
such Inadvertently Disclosed Information has been returned or
destroyed, the disclosing party shall produce a privilege log
with respect to the Inadvertently Disclosed Information.

15. The receiving party may move the Court for an Order
compelling production of the Inadvertently Disclosed
Information. The motion shall be filed under seal, and shall not
assert as a ground for entering such an Order the fact or
circumstances of the inadvertent production.

16. The disclosing party retains the burden of
establishing the privileged or protected nature of any
Inadvertently Disclosed Information. Nothing in this Order shall
limit the right of any party to request an in camera review of
the Inadvertently Disclosed Information.

17. Except as provided in this Order, all Protected
Discovery Material produced or exchanged pursuant to this Order
shall not be published to the general public in any form, or
otherwise disclosed, disseminated, or transmitted to any person,
entity, or organization, except in accordance with the terms of
this Order.

18. Except upon further order of the Court, for good cause
shown, the name, alien registration number, and other personal
identifying information of any noncitizen who does not consent

to disclosure of this information shall be redacted from any

 

 
document produced by the Plaintiffs to the Defendants, and
nothing in this Order shall be deemed to require such consent.
19. This Protective Order shall survive the termination of
the litigation. Within 30 days of the final disposition of this
action, all Discovery Material designated as "Protected", and
all copies thereof, shall be promptly returned to the producing
person, or, upon permission of the producing person, destroyed.
20. This Court shall retain jurisdiction over all persons
subject to this Order to the extent necessary to enforce any
obligations arising hereunder or to impose sanctions for any

contempt thereof.

SO STIPULATED AND AGREED.

/s/Jonathan I. Blackman A ro Ig (WR qi

Dated: 02/10/2020 Dated: 02/10/202p

 

SO ORDERED. \
\\
\
Alikgns: Nathan, U.S.D.J.
Dated: New York, New York o 12 ae
February 10,2020

 

 

 

Nothing in this Order affects the parties' obligation to
comply with Rule 4 of the Court's Individual Practices in
Civil Cases governing redactions and filing under seal, or
with any of the Court's other Individual Practices as
relevant.

SO ORDERED.

 

 

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ene ce ee ee neem cre re ee re me me eee te ee mtn en ty ht teh xX
John Doe, et al :
Plaintiffs,
-v- : 19 Civ. 8892 {AJN)
UNITED STATES IMMIGRATION : NON-DISCLOSURE
AND CUSTOMS ENFORCEMENT, et al., : AGREEMENT
Defendants. :
eee eee ee ee ee ee ne ee ee ee ee ne ce oe nen meet te te eee tn ce ett te en xX
qT, , acknowledge that I have read

 

and understand the Protective Order in this action governing the
non-disclosure of those portions of Discovery Material that have
been designated as Protected. I agree that I will not

disclose such Protected Discovery Material to anyone other

than for purposes of this litigation and that at the conclusion
of the litigation I will return all discovery information to the
party or attorney from whom I received it. By acknowledging
these obligations under the Protective Order, I understand that
I am submitting myself to the jurisdiction of the United States
District Court for the Southern District of New York for the
purpose of any issue or dispute arising hereunder and that my
willful violation of any term of the Protective Order could

subject me to punishment for contempt of Court.

Dated:

 

 
